DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 07/07/2022 is acknowledged.
Allowable Subject Matter
Claims 1-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious a semiconductor device comprising a first circuit, the first circuit comprising: a switching circuit comprising: a first transistor comprising a first gate and a second gate; a second transistor comprising a third gate and a fourth gate; and a first inverter circuit; and a second inverter circuit, a third inverter circuit, and a fourth inverter circuit, wherein the switching circuit is configured to change time from output of a signal from the output terminal of the second inverter circuit to input of the signal to the input terminal of the fourth inverter circuit in response to a potential of the second gate of the first transistor, and wherein the switching circuit is configured to change time from output of a signal from the output terminal of the third inverter circuit to input of the signal to the input terminal of the fourth inverter circuit in response to a potential of the fourth gate of the second transistor, along with all the other limitations as required by claim 1.
	The prior art of record fails to disclose or make obvious a semiconductor device comprising a first circuit, the first circuit comprising: a switching circuit comprising: a first transistor comprising a first gate and a second gate; a second transistor comprising a third gate and a fourth gate; and a first inverter circuit; and a second inverter circuit and a third inverter circuit, wherein the switching circuit is configured to change time from output of a signal from the output terminal of the second inverter circuit to input of the signal to the first output terminal in response to a potential of the second gate of the first transistor, and wherein the switching circuit is configured to change time from output of a signal from the output terminal of the third inverter circuit to input of the signal to the first output terminal in response to a potential of the fourth gate of the second transistor, along with all the other limitations as required by claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842